DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-20 are allowed.
The claims have been amended to embrace previously identified allowable subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Allowable Subject Matter
Claims 1-20 (1, 12, and 17 independent) are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims: The closest prior art of record:  “Method, System, and Apparatus for Identifying and Revealing Selected Objects from Video” 20200327378 by Smith et al., and “Satellite with Machine Vision for Disaster Relief Support” US20180239948 by Rutschman fail to disclose either through anticipation or obvious combination the amended claims.
 Specifically, the Smith reference teaches the concept of image recognition using a trained algorithm based on a pixel position and an edge/boundary of the object being classified. See Smith at ¶¶  200-207.  The Rutschman reference at ¶¶ 38, 84, and 98 discusses using similar though not all the same techniques. However, the Rutschman reference also uses image analysis to classify activities as well as objects. something lacking in the Smith reference.
	However neither reference disclosed performing such steps or having hardware for such steps, in combination with identifying trigger events based on the classification of the object, the pixel location, and the boundary of the object.  This new limitation is a conjunctive requirement.  This is a very specific set of elements needed for the identification of a trigger event. The claim further is limited by amendment to include a response to that specific set of conjunctive requirements.  It was found that such requirements even while in the prior art across 3 additional references., lacked any reason to be combined with the unamended claim without the use of hindsight reasoning, (i.e., there was no disclosed teaching, suggestion or motivation, nor any type of KSR v. Teleflex supported rationale to combine/modify that would have been obvious to one of ordinary skill in the art before the effective filing date herein.)


No one reference individually had the exact device, system, or method envisioned by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642